FILED
                            NOT FOR PUBLICATION                             FEB 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SENG HONG LIM,                                   No. 10-70103

              Petitioner,                        Agency No. A095-296-390

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 4, 2014
                               Pasadena, California

Before: KOZINSKI, Chief Judge, and REINHARDT and CLIFTON, Circuit
Judges.

       Seng Hong Lim, a native and citizen of Cambodia, petitions for review of

the BIA’s order affirming the IJ’s adverse credibility finding and corresponding

denial of asylum, withholding of removal, and relief under the Convention Against

Torture. We deny the petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review the BIA’s decision affirming an adverse credibility determination

for substantial evidence. Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir. 2011). “The

court must uphold the BIA’s findings unless the evidence presented would compel

a reasonable finder of fact to reach a contrary result.” Singh-Kaur v. INS, 183 F.3d

1147, 1149-50 (9th Cir. 1999) (emphasis in original). This is a pre-REAL ID Act

case. See Zamanov v. Holder, 649 F.3d 969, 973 n.2 (9th Cir. 2011).

      Here, numerous inconsistencies and implausibilities substantially support the

adverse credibility finding. For example, Lim testified that he did not know about

CFF’s plans for violent revolution even though he had heard a rumor that CFF was

going to liberate Cambodia through conflict, and he referred in his asylum

application to documents related to CFF’s “revolution to overthrow” the current

government that were found in his home when it was searched by the authorities.

Lim’s argument that the terms “revolution” and “overthrow” do not necessarily

connote violence in the context of this case is unavailing, as the IJ was permitted to

find otherwise. See Leon-Hernandez v. INS, 926 F.2d 902, 904 (9th Cir. 1991)

(explaining that “the possibility of drawing two inconsistent conclusions from the

evidence does not prevent an administrative agency’s finding from being supported

by substantial evidence”) (citation and internal quotation marks omitted). In any

case, the record is replete with other inconsistencies and implausibilities, which go


                                          2
to the heart of his asylum petition, i.e., his membership in CFF. Accordingly, the

adverse credibility finding and denial of asylum must be upheld. See Pal v. INS,

204 F.3d 935, 938-40 (9th Cir. 2000).

      Petitioner’s withholding of removal and CAT claims rely on the same

statements that the IJ found to lack credibility. The denial of these claims thus must

also be upheld. Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003)

(explaining that a petitioner who fails to meet the less stringent standard for asylum

necessarily also fails to meet the more stringent standard for withholding of

removal); Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003) (explaining that

where a petitioner’s CAT claims are based on the same statements as the asylum

claim, “because we affirm the BIA’s determination that [petitioner] and his

witnesses were not credible, we must similarly affirm the rejection of [petitioner’s]

claim under the Convention Against Torture”).

      PETITION DENIED.




                                          3